DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 01/27/2022 after the non-final rejection of 10/28/2021. In this response claim 10 has been currently amended, while claims 2 and 6 were previously cancelled and no new claims have been added. Thus, claims 1, 3-5 and 7-10 are currently pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have amended claim 10 to overcome the rejection under 35 U.S.C. 101 outlined in the last office action. Therefore, there are no more outstanding issues in the instant Application and claims 1, 3-5 and 7-10 are therefore in condition for allowance. 

                        Allowable Subject Matter

3.	Claims 1, 3-5 and 7-10 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in 

Most pertinent prior art:

Robichaud (U.S. Patent Application Publication # 2014/0358545 A1) in figures 6 A-F and para 23, teaches an example of a user interface 601, wherein the user initially starts the application and says: "Send a message to John: I'm going to see Batman tonight." As shown in FIG. 6A, the tab-layout 602 appears on the user interface 601 with the SMS composition tab 603 in the center position, Email composition tab 606 on the left, maps application tab 605 on the right, weather application tab 607 on the far right and so on. Each domain-expert tab initially will grab the pertinent information it can use for the first shot interaction. Then while the user edits the recognized text 604 to be sent (by speech dialog interaction or text), any extra parsed content during this further interaction also is sent to the other domain-expert agencies. If the user completes the message saying: "I'll go grab Bob in Boston and then I'll join you," 

Nakagawa (U.S. Patent Application Publication # 2016/0290820 A1) in paragraphs 46-47 and figure 5, teaches a speech recognizer coupled with the CPU 501 which handles a voice command from the microphone 524. Alternatively, this speech recognition function may be achieved by executing a speech recognition module on the CPU 501. A position measuring device 509 is coupled with the CPU 501 for detecting a current position of the user, and a buffer memory 502 for storing data such as an icon data table for processing the graphical attribute for icon display operation. The CPU 501 is able to retrieve the map data from the data storage medium 505 or from internet via the network interface 525 and the map information memory 507, and point of interest (POI) 

Bennett (U.S. Patent Application Publication # 2014/0002444 A1) discloses in para 73 and figure 7A, identification of the environment by location data which may be used as an index to search in location indexed image and pre-generated 3D map databases 324 or in Internet accessible images 326 for a map or image related data which may be used to generate a map. For example, location data such as GPS data from a GPS transceiver of the location sensing unit 144 on the display device 2 may identify the location of the user. Additionally, an IP address of a Wi-Fi hotspot or cellular station to which the display device system 8 has a connection can identify a location. Cameras at known positions within a location Para 94, teaches use of voice commands for environment and object recognition.

Faenger (U.S. Patent Application Publication # 2010/0179754 A1) in para 30 and figures 1 A-B, teaches a first processing step to retrieve the data that needs to be analyzed for location information. For this purpose, the inventive location-based device 12 may be able to access a range of unstructured and semi-unstructured documents that reside in different formats and at different locations. For example, the inventive device may access text documents 14 such as plain text TXT files, Adobe PDF, Microsoft Word documents, etc., which may be stored on the device itself. The device may also use speech recognition technologies (e.g., speech-to-text) to allow the user to input the content by talking to the system. Using a standard wireless or wired data connection, the device may also have access to information 16 stored outside the device such as web pages, emails, text messages, etc. That is, device 12 may have web browsing, emailing, and text messaging capability.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a voice detail recording system, wherein the system is configured to record details obtained through voice recognition in Web content, wherein the system comprises an acquisition unit, configured to acquire a voice and a position where the voice is uttered; a voice recognition unit, configured to perform 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.



CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Johnson (U.S. Patent Application Publication # 2002/0010941 A1), Pham (U.S. Patent Application Publication # 2003/0208472 A1), Champaneria (U.S. Patent # 9773209 B1), Shribman (U.S. Patent Application Publication # 2015/0067819 A1), Klein (U.S. Patent Application Publication # 2011/0053559 A1), Burlik (U.S. Patent Application Publication # 2017/0177710 A1), Mazniker (U.S. Patent Application Publication # 2016/0019556 A1), Giacomelli (U.S. Patent Application Publication # 2004/0141597 A1), Kang (U.S. Patent Application Publication # 2015/0185985 A1). All references were included in the PTO-892 form attached to the last office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)